WILLIAMS, Judge,
dissenting.
After hearing matters from appellant during the sentencing portion of the trial which appeared to raise the issue of entrapment, the military judge had the following discussion with the defense counsel:
MJ: I am going to set aside the plea and enter a plea of not guilty. Captain [W], you and your client previously submitted a request for trial by the military judge alone. For the record, I feel I can disregard what I have heard so far and decide the case strictly on what’s presented to me from this point on. However, I will give you an opportunity to withdraw that request for trial by military judge alone.
DC: Sir, the accused does not wish to withdraw that. The defense does not wish to withdraw that request.
MJ: So, you still wish to have trial by military judge alone?
*832DC: Yes, Your Honor.
MJ: And have the case heard by me?
DC: Yes, sir.
MJ: Very well____
The judge then presided over a trial on the merits during which the government was required to prove and did prove appellant’s guilt beyond a reasonable doubt of the offense of distribution of marijuana. Defense counsel vigorously cross-examined prosecution witnesses but rested without presenting evidence. The following colloquy then occurred:
MJ: Captain [W], during the providency [sic] inquiry the accused did indicate that there may be the possibility of a defense of entrapment. And there has been nothing presented by the defense in its case concerning that issue. Have you had an opportunity to discuss that issue with your client?
DC: Your Honor, I have discussed it with my client today and previous to today. We have discussed it. And the defense does not intend to ever raise entrapment in this case. What occurred did not arise [sic] to the level of entrapment and the defense does not intend to raise it, sir.
MJ: Very well. Is that correct PFC Peterson. Have you had an opportunity to discuss that defense of entrapment with Captain [W]?
ACC: Yes, sir.
MJ: And you understand what’s involved in the defense of entrapment?
ACC: Yes, sir.
MJ: And it’s correct that it is not your intention to try and raise that defense today?
ACC: Yes, sir.
MJ: Understanding, of course, that you always have the right not to take the stand, no one can force you to take the stand and testify. Do you understand that?
ACC: Yes, sir.
After hearing argument on findings from the government and after giving the defense an opportunity to argue, which was declined, the judge closed the court, deliberated, and found appellant guilty as charged.
Relying on the holding in United States v. Bradley, 7 M.J. 332, my brother judges find the trial judge should have recused himself sua sponte after he decided the guilty plea was improvident, or, alternatively, directed trial by members, regardless of the appellant’s desires. Senior Judge DeFord, applying the current generally accepted objective standard, also finds that a reasonable person who knew all the facts would question the judge’s impartiality in this trial. I disagree with both positions and would affirm both the findings and the sentence.
In United States v. Bradley, the trial judge, after findings, permitted guilty pleas to be withdrawn when new evidence of an improper Article 32(a), UCMJ, investigation came to light. The accused then entered pleas of not guilty and challenged the judge to recuse himself. The judge refused and continued with the trial. With Judge Cook dissenting, the Court of Military Appeals found the judge abused his discretion by continuing to act as the fact finder in the trial. The majority opinion seemed to be primarily based on the fact that the judge had reached conclusions regarding the accused’s factual and legal guilt and manifested those conclusions by accepting the pleas of guilty and entering findings of guilt. He had, in other words, expressed an opinion about the guilt of the accused. This was described as both the fact and the appearance of impurity. United States v. Bradley, 7 M.J. at 332-35.
The Bradley holding was reiterated in United States v. Cooper, 8 M.J. at 5, where the Court of Military Appeals was again faced with the issue of whether the trial judge committed prejudicial error when he failed to recuse himself after the defense challenged him for cause. In Cooper, the issue arose when the trial judge rejected the accused’s two guilty pleas during the providence inquiry after the accused stated he did not feel in his own mind that he was guilty of the alleged offenses. In a voir *833dire colloquy quoted in the opinion, the trial judge in Cooper said he had made an inquiry which he regarded as thorough and complete into the circumstances which would constitute the accused’s guilt of the offenses. He went on to say he had formed an opinion in his judicial capacity as to the facts as related by the accused, and the accused had admitted facts establishing each and every element of the offenses to which he had pled guilty. Had the accused not stated his belief he was not guilty, the trial judge said he would “probably” have accepted the guilty plea. United States v. Cooper, 8 M.J. at 6-7.
Commenting on the above, the Cooper court stated:
Even though we recently observed in United States v. Bradley, 7 M.J. 332 (C.M.A.1979), that paragraph 62/10), Manual, supra [MCM, 1969], cautions the trial judge not to preside over a case when “he has formed or expressed a positive and definite opinion as to the guilt or innocence of the accused as to any offense charged ...,” nevertheless we recognized the judge may exercise some degree of discretion in deciding whether to grant a challenge for cause against himself or whether to recuse himself on his own motion. Yet as Bradley indicates, mere exposure to information related by an accused during a providencie] inquiry into his or her proffered guilty plea, which the trial judge subsequently rejects, “does not necessarily cause the judge to have reached any conclusions about the accused’s culpability and legal liability” as to render him disqualified. United States v. Bradley, supra at 334, citing paragraph 62/10), Manual, supra. However, in cases like Bradley, where, after a thorough providencie] inquiry, during which the accused fully and unequivocally admitted his guilt and, resultantly, “where the judge not only has gained detailed knowledge of the factual basis for the offenses charged but also necessarily has been required to reach certain conclusions regarding an accused’s factual and legal guilt — and to have manifested those conclusions by having accepted pleas of guilty and entering findings of guilt,” United States v. Bradley, supra, the trial judge has no choice and must recuse himself. (First emphasis added.)
The instant case is much different---First, the appellant did not fully and unequivocally admit his guilt. Secondly, there is nothing ... that indicates that the trial judge had inexorably concluded that the appellant was guilty of the crimes he attempted to plead guilty to. In fact, the trial judge rather clearly stated that he could “only say, probably” that he would have accepted the appellant’s guilty pleas if the appellant had not stated to him that he was not really guilty; and that “something may come out later in the inquiry which would also have indicated I should not have accepted his plea of guilty.” Thus, unlike the Bradley case, the juncture where the judge would have been necessarily required to reach a definite conclusion concerning the appellant’s innocence or guilt on the charges was never reached. Moreover, he never accepted the appellant’s pleas and he never entered any findings of guilty.
We hold, therefore, that the trial judge did not abuse his discretion in denying the appellant’s challenge for cause against the bench.
United States v. Cooper, 8 M.J. at 7.
Likewise, in United States v. Flynn, 11 M.J. 638 (A.F.C.M.R.), petition denied, 12 M.J. 23 (C.M.A.1981), a case factually very similar to appellant’s, the Air Force Court of Military Review considered the implications of Bradley and Cooper where:
[i]n a special court-martial, judge alone, the judge entered findings of guilty to possession and transfer of marijuana in accordance with accused’s pleas---During the presentencing portion of the trial, the judge, after hearing the accused testify as to the possession and transfer of the marijuana ..., withdrew the plea and entered a plea of not guilty on behalf of the accused to these specifications. He indicated on the record that *834the accused’s testimony had raised the defense of entrapment and that the original plea was therefore improvident.
He called the counsel’s attention to the cases of United States v. Bradley, 7 M.J. 332 (C.M.A.1979) and United States v. Cooper, 8 M.J. 5 (C.M.A.1979), and stated:
These cases thoroughly would indicate that having entered findings of fact that the accused’s plea was provident, I would certainly be subject to challenge for cause. However, I wish to state for the record, that as far as the defense of entrapment is concerned, the court has an entirely open mind and would not be influenced by anything I’ve heard thus far; similarly in proceeding at this point on the trial of not guilty of the specifications, I will indeed presume the accused to be not guilty, to be innocent and require the prosecution to prove the guilt of the accused with regard to all the elements of the offenses charged, and would base any findings that I would have to make, solely on the evidence that would be presented from this point on; and I believe that I am, and in fact, I know that I am, judicially able to disregard the evidence that I’ve previously heard, and to disregard the statements made by the accused during the guilty plea inquiry. Now, with that in mind, does the defense desire to challenge me for cause?
Neither counsel, nor the accused wished to challenge him. He then recessed the court so counsel could prepare their case. When the court reconvened he heard the evidence and found the accused guilty as charged.
United States v. Flynn, 11 M.J. at 639-40.
As did the Court of Military Appeals in United States v. Cooper, 8 M.J. at 7, the Air Force Court of Military Review found:
The case before us is quite different from Bradley and requires a different result. First, there was no objection to the judge continuing, in fact, there was a knowing and conscious waiver of the right to challenge him. Second, the issue which precipitated the change of the plea was a factual one, first recognized by the trial judge himself. It was obvious from his discussion that he had not decided the issue, for facts sufficient to raise the affirmative defense had not been presented when he entered findings of guilt.
United States v. Flynn, 11 M.J. at 640.
I also find the case before us is quite different from Bradley and requires a different result.
First, although appellant had apparently fully and unequivocally admitted his guilt during the providence inquiry, statements he made during the sentencing part of the trial indicated to the trial judge the original suggestion and initiative to commit the offense may have originated with the government and appellant may not have been predisposed to commit the offense. In light of those statements, appellant’s prefindings admissions, apparently full and unequivocal standing alone, were neither. In reopening the providence inquiry, the trial judge took great care to determine what caused the appellant to distribute marijuana and what his state of mind was when he distributed the marijuana. In doing so, the trial judge discovered some information that properly caused him to question the propriety of the admissions h"e had heard before.
Second, once the trial judge determined appellant’s plea was improvident, it was obvious he had not inexorably concluded the appellant was guilty of the crime he attempted to plead guilty to. In fact, one gets just the opposite impression from his discussions with trial defense counsel and the accused. Instead of exhibiting an unyielding, incapable of being persuaded attitude, the trial judge was clearly open-minded on the issue of guilt at that point and willing to be persuaded by any further evidence offered by either side.
Third, although, like the Bradley case, the “juncture” where the trial judge would have been necessarily required to reach a definite conclusion concerning the appel*835lant’s innocence or guilt on the charges was reached and passed, since he accepted the appellant’s plea and entered findings of guilty, it is clear the trial judge judicially returned to a point in the trial before that “juncture,” as in the Flynn case. He did so by setting aside the finding of guilty, entering a plea of not guilty for appellant, requiring the government to prove the charged offense beyond a reasonable doubt, and by assuring the defense he could disregard what he had heard so far and decide the case strictly on what was presented to him from that point on. In doing so, under the facts of this case, I believe the judge’s “disciplined judicial mind ...” was not “subjected to any unnecessary strain ...,” and his “philosophical credentials [as a trained jurist] ...” were “sufficient to bar the appearance of impurity____” United States v. Bradley, 7 M.J. at 334 (citations omitted).
Fourth, there was no objection to the trial judge continuing as fact finder. In fact, although appellant was given the opportunity to withdraw his request for trial by military judge alone, he specifically elected not to do so and to have the case heard by the same judge. In my view, that significantly distinguishes appellant’s case from Bradley. I am aware the standard in this area is, and agree it should be, whether a reasonable person who knew all the facts would question the judge’s impartiality. United States v. Kincheloe, 14 M.J. at 50 (citations omitted). However, it is an important consideration, in applying the test, that appellant, who did know all the facts and who had the most to lose from trial before a judge who was biased, did not object. Subjectively, it appears he had no doubt about continuing to receive a fair and impartial trial by the trial judge. The reason is obvious from reading the record. Because of the conscientious way the trial judge performed his duties in this case, no reasonable person who knew all the facts would question his impartiality. Accordingly, if, as I believe, Bradley and R.C.M. 902(b)(3) did not require the trial judge to recuse himself, or, alternatively, to direct trial by members, I would interpret appellant’s failure to object to the judge’s continuing as fact finder as a waiver under R.C.M. 801(g) of whatever rights appellant may have had under R.C.M. 902(a) to have the judge disqualify himself. Assuming, arguendo, all the facts the trial judge heard during the providence inquiry and during the sentencing part of the trial before he entered a plea of not guilty for the appellant caused the subsequent proceeding to be one “in which that military judge’s impartiality might reasonably be questioned” under R.C.M. 902(a), I believe appellant’s personal knowledge of all that had transpired before in the trial equaled the “full disclosure on the record of the basis for disqualification” required by R.C.M. 902(e) before a waiver could be accepted.2
Fifth, the issue which precipitated change of the plea was a factual one, first recognized by the military judge himself. As in Flynn, it was obvious from his discussion that the judge had not decided the issue, for facts sufficient to raise the affirmative defense of entrapment had not been presented when he first entered findings of guilty.
Like paragraph 62/(10), MCM, 1969, which preceded it, while R.C.M. 902(b)(3) does not specifically provide the military judge alone could continue after expressing an opinion concerning the guilt of the accused by announcing findings in the performance of his duties as military judge, it does provide he would not be disqualified from sitting alone in a rehearing of the same case. This apparently permits the real but ridiculous and incongruous possibility that, when this case is returned for rehearing as a result of my brother judges’ *836opinions, the same military judge is permitted to act as fact finder in the case alone later even though he was disqualified from doing so earlier. As did the court in Flynn, “[I] see no real difference in the two situations and no reason why the judge should be prevented from handling the trial in the most expedient and economical manner. In either situation there would be no prejudice to the accused.” United States v. Flynn, 11 M.J. at 640.
It seems to me the kind of “expressed ... opinion concerning the guilt or innocence of the accused,” R.C.M. 902(b)(3), which was meant to be an unwaivable disqualifying circumstance is one that arises outside the context of the trial. I believe the generally followed rule in this area of law requires that real or apparent personal bias or prejudice necessary to disqualify a judge (like an expressed opinion concerning the guilt or innocence of the accused) should arise from an “extrajudicial source” resulting in or reasonably giving the appearance that it could result in an opinion on the merits based on something other than what the judge learned from participating in the case.3 Cf. United States v. Grinnell Corp., 384 U.S. 563, 583, 86 S.Ct. 1698, 1710, 16 L.Ed.2d 778 (1966) (bias and prejudice to be disqualifying must stem from extra-judicial source). For example, if, in the case before us, the military judge had opined in casual conversation at a dinner party, “Oh, I already know Peterson’s guilty from what I’ve heard tonight; we’ve just got to go through the procedures tomorrow to make it legal,” I would have no problem finding he was disqualified under R.C.M. 902(b)(3). Even if it turned out the judge made the comment in jest, I would still say he was disqualified because of the “appearance of impurity” such an expressed opinion creates. That is the kind of expressed opinion which raises questions about the integrity of the trial process in the mind of the reasonable person, and it is at such threats to public confidence in the judicial system that R.C.M. 902(b)(3) is aimed. The “opinion” expressed by the trial judge when he initially announced findings of guilty in the performance of his judicial duties and based on things he had learned from participating in this case did not have the same potentially damaging effect.
After closely examining the record of this case, I have no doubt of the judge’s continued fairness and impartiality during trial and do not believe, under these facts, his impartiality can reasonably be questioned by the accused or the public. United States v. Flynn, 11 M.J. at 640.

. R.C.M. 902(e) provides:
(e) Waiver. No military judge shall accept from the parties to the proceeding a waiver of any ground for disqualification enumerated in subsection (b) of this rule. Where the ground for disqualification arises only under subsection (a) of this rule, waiver may be accepted provided it is preceded by a full disclosure on the record of the basis for disqualification.


. See Judicial Disqualification Under Canon 3C of the Code of Judicial Conduct by Leslie W. Abramson, American Judicature Society, 25 E. Washington, Suite 1600, Chicago, Illinois 60602, for a comprehensive discussion of this area and for numerous examples of the "extrajudicial source" rule.